Title: From John Adams to Samuel Smith, 13 December 1811
From: Adams, John
To: Smith, Samuel



Sir
Quincy December 13. 1811

I have received your letter of the first of this month, in answer to mine of the twenty fifth of November—It is not less frank and candid, than prompt and punctual.
I have only to remark that you were certainly mistaken when you thought that I “was personlly hostile to you.”Your brother Robert I never saw in my life, nor had any communication with him of any kind while I had any share in Government.
With much respect I have the honor to be, Sir your most humble Servant

John Adams